Case 1:19-cv-00537-AJN Document 94
                                95 Filed 10/30/20
                                         11/02/20 Page 1 of 3




                                                      11/2/2020
Case 1:19-cv-00537-AJN Document 94
                                95 Filed 10/30/20
                                         11/02/20 Page 2 of 3
  Case 1:19-cv-00537-AJN Document 94
                                  95 Filed 10/30/20
                                           11/02/20 Page 3 of 3




November 1, 2020
